Citation Nr: 0822347	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-24 905A	)	DATE
	)
      	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability with 
manifestations of chest pain (to include as due to a heart 
condition) secondary to asbestosis.

2.  Entitlement to a compensable evaluation for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2005 and 
March 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The October 2005 
rating decision denied the claim of entitlement to service 
connection for a heart disorder claimed as chest pain.  The 
March 2006 rating decision denied a compensable evaluation 
for asbestosis. 


FINDINGS OF FACT

1.  The competent medical evidence of record shows that there 
is a conflict of opinion on whether the veteran's disability 
with manifestations of chest pain is of unknown etiology or 
is caused by his service-connected asbestosis.

2.  There is no diagnosed disorder, apart from service-
connected asbestosis, to which the veteran's chest pain has 
been attributed.

3.  In December 2005, forced vital capacity (FVC) test 
results were 125 of percent predicted value.  


CONCLUSIONS OF LAW

1.  The veteran's chest pain is not a separately diagnosed 
disability, apart from the veteran's service-connected 
asbestosis, for which service connection may be warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2007).  

2.  The criteria for a compensable evaluation for service-
connected asbestosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  (Element 
(4), the requirement of requesting that the claimant provide 
any evidence in his possession that pertains to the claim, 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability for the 
award of benefits will be assigned if service connection is 
awarded.  

An August 2005 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for chest pain.  This letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the veteran in March 2006.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the statement of the case 
issued in August 2006 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed in deciding this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  Therefore, the Board finds 
that the requirements of VCAA regarding the duty to notify 
have been met for the service connection claim and that VA 
has no further duty prior to Board adjudication. 

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the November 2005 VCAA notice.  The letter 
notified the veteran of his and VA's respective duties for 
obtaining evidence.  The veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  The veteran was also informed of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation 

However, the November 2005 letter did not specifically inform 
the veteran of the criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and that he should provide 
evidence demonstrating the effect the worsening of his 
service-connected disability has on his employment and daily 
life.  A review of the record on appeal shows that the 
veteran has made submissions indicating that he had actual 
knowledge of the rating criteria and the need to submit 
evidence showing the effect that the worsening or increase of 
his asbestosis had on his employment and daily life.  The 
veteran noted in a November 2005 letter that the rating 
criteria for asbestosis are based on forced vital capacity 
(FVC) and diffusion capacity of carbon monoxide, short breath 
(DLCO (SB)) test results.  The records also show that the 
veteran stated that the pain in his chest from the asbestosis 
has caused him to change his lifestyle.  See July 2003 notice 
of disagreement.  In a May 2003 VA examination, the veteran 
stated that he goes about his daily activities and is not 
short of breath, however, at night before he goes to bed he 
may get short of breath.  Accordingly, the Board concludes 
that the record on appeal shows that the appellant had actual 
knowledge of the rating criteria and of the need to submit 
medical or lay evidence demonstrating the affect that the 
worsening or increase of his asbestosis had on his employment 
or daily life, that he actually submitted such evidence and 
therefore, the above VCAA notice error did not effect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores, supra.

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, and VA 
opinion reports.  The Board notes that the veteran failed to 
appear at a scheduled VA respiratory examination to evaluate 
his increased rating claim for asbestosis.  However, the 
veteran provided good cause for his failure to appear, as he 
was unable to travel due to his age and heart and respiratory 
problems.  The veteran provided pulmonary tests from his 
private physician dated in December 2005 and the Board will 
use the results of those tests to adjudicate the veteran's 
claim for an increased rating for asbestosis.  The veteran 
requested specifically that these records be used as a means 
of alternate consideration in light of his physician's advice 
that his health was not adequate to make the trip for the 
scheduled VA examination.  (See VA Form 9 received in April 
2006 and physician's attached note.)  With respect to the 
service connection claim for chest pain, the VA provided an 
opinion based on a review of the claims file.  Therefore, the 
Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim of entitlement to service 
connection for chest pain in July 2003.  An October 2005 
rating decision denied the veteran's claim, at that time 
phrased as entitlement to service connection for coronary 
artery disease.  The veteran has appealed the October 2005 
rating decision.  The phrasing of the issue has been changed 
in light of medical opinions received and the veteran's 
ongoing contentions. 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

In the context of a claim for secondary service connection, 
the evidence must show that the veteran has a current 
disability and that such disability was either caused by or 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (providing that secondary service connection 
may also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The Board notes that there is conflicting evidence of record 
on whether the veteran's chest pain is a manifestation of his 
service-connected asbestosis or of unknown etiology.  A 
January 2003 private treatment report noted that the veteran 
has had chest pain for over three years.  The veteran 
complained of pain in the left and right rib.  The treatment 
records indicated that the veteran had an aneurysm repaired 
and he has stents for his heart condition.  The veteran 
underwent a stress test and an MRI of his chest; however, the 
physician did not find was still unable to ascertain the 
cause of the veteran's chest pain.  The physician noted that 
the chest pain did not occur with deep breaths or seem to be 
related to breathing.  A June 2003 letter from a private 
oncologist/hematologist who consulted with the patient on his 
chest pain asserted that it is not likely that asbestosis is 
the cause of the chest pain.  A September 2003 VA medical 
opinion noted that based on the record the veteran appeared 
to have long-standing chest discomfort, but all work-ups to 
date had been negative.  The examiner noted that the veteran 
was diagnosed with coronary artery disease and chronic 
obstructive pulmonary disease; however, his chest pain was 
not relieved with nitroglycerin.  The VA examiner asserted 
that it did not appear that the veteran's chest pain was 
related to asbestosis and that the only likely etiology of 
the chest pain may be related to anxiety.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).   Therefore, the 
veteran cannot be service-connected to an undiagnosed 
disability manifested by chest pain.  To the extent that the 
veteran's chest pain may be attributable to anxiety, the 
Board notes that the veteran is not service-connected for 
anxiety, nor has he raised a claim for service connection for 
anxiety.  The Board further notes that a February 2006 
treatment note from a private physician includes an 
assessment that there is evidence of asbestos exposure in the 
past, and mild to moderate airflow limitation due to smoking, 
but "no clear evidence suggestive of underlying 
asbestosis."  The private physician noted the veteran's left 
rib cage pain, but not did not attribute this symptom to 
asbestosis.

In contrast, some relatively recent medical opinions 
attribute the veteran's chest pain to his asbestosis.  In a 
November 2005 letter, a private physician stated that he had 
recently examined the veteran, who complained of chest pain.  
The physician noted that after multiple cardiological testing 
the cardiologist felt it was related to pleural symptoms 
consistent with pleural plaquing from asbestos exposure.  The 
letter also stated that the veteran was seen by a surgeon who 
also felt that his symptoms were pleural related.  The 
physician asserted that it is at least as likely as not that 
the pain is related to pleural pain from asbestos pleural 
plaquing.  Furthermore, an October 2006 VA opinion determined 
that it is at least as likely as not that the veteran's chest 
pain was related to asbestosis.  The VA examiner based his 
opinion on a review of the claims file and noted that the 
veteran had extensive workup for his chest pain that has 
failed to demonstrate there was any other type of etiology.  
The physician also referenced the November 2005 letter from 
the private physician.  The Board notes the veteran is 
already service connected for asbestosis, and that the rating 
criteria for asbestosis do not include chest pain.  

There is no medical evidence to suggest that the veteran's 
heart disease, or any symptom of his heart disease, is caused 
or aggravated by his service-connected asbestosis.

As the preponderance of the evidence weighs against the 
veteran's claim for entitlement to service connection for a 
disability with manifestations of chest pain, the Board must 
find that service connection for a disability manifested by 
chest pain, apart from service-connect asbestosis, is not 
warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claim for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

III.  Merits of the Claim for Increased Rating

The veteran filed an increased rating claim for his 
asbestosis.  In a March 2006 rating decision, the RO denied 
the veteran's claim.  The veteran filed a notice of 
disagreement with that decision, arguing that a higher 
evaluation was warranted for his symptomatology, including 
severe chest pain, associated with the disorder.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).

Diagnostic Code 6833 addresses evaluation of asbestosis.  See 
38 C.F.R. § 4.97.  This code authorizes compensable 
disability ratings of 100, 60, 30, and 10 percent.  Id.  
Diagnostic Code 6833 assigns ratings based on forced vital 
capacity (FVC) test results and diffusion capacity of carbon 
monoxide, short breath (DLCO (SB)) test results.  A 
compensable evaluation (10 percent) is assigned for 
asbestosis with FVC of 75 to 80 percent of the value 
predicted, or; DLCO (SB) of 66 to 80 percent of the value 
predicted.  Id.

A February 2006 private examination report indicates that the 
veteran underwent a pulmonary function test in September 
2003, which revealed that the veteran had FVC of 4.42 liters 
which was 126 percent predicted.  A repeat spirometry was 
performed in December 2005, which showed FVC of 4.28 liters 
and 125 percent predicted, suggesting mild airflow 
limitation.  The private examination report did not include 
DLCO (SB) results.  The FVC test results noted in that 
examiner's report does not support the veteran's claim for an 
increased rating in accordance with the criteria noted under 
Diagnostic Code 6833 of 38 C.F.R. § 4.97.  Furthermore, there 
is no indication in the record that the manifestations of 
asbestosis warranted a compensable rating at any time since 
the veteran filed his claim.  Accordingly, a staged rating is 
not warranted.  See 38 C.F.R. § 3.400; Hart, 21 Vet.App. at 
509.

The Board acknowledges that there is conflicting medical 
evidence as to whether the veteran's chest pain is related to 
his asbestosis.  However, the rating criteria for asbestosis 
is specifically based on the application of the pulmonary 
function testing results to the rating criteria as discussed 
above.  The correlation of these results to the applicable 
rating criteria amounts to nothing more than the "mechanical 
application of the data."  Cf.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1999).  

The Board further notes that the February 2006 treatment note 
from the private physician includes an assessment that there 
is evidence of asbestos exposure in the past, and mild to 
moderate airflow limitation due to smoking, but "no clear 
evidence suggestive of underlying asbestosis."  The private 
physician noted the veteran's left rib cage pain, but not 
only did not attribute this symptom to asbestosis, but 
further called into question the diagnosis of underlying 
asbestosis.  The Board points this out not to suggest that 
service connection for asbestosis should not remain in 
effect, but rather to illustrate the extent to which the 
veteran's current symptoms are not attributable to in-service 
asbestos exposure in the opinion of this private physician.  
In the Board's view, this opinion serves to illustrate the 
extent to which veteran's current symptoms of service-
connected asbestosis are disabling, consistent with the 
Board's rating determination based on the mechanical 
application of the rating criteria for asbestosis in the 
case.  This private physician's findings are afforded 
significant probative weight, since they appear to be well-
reasoned and based on significant medical expertise, and 
because the veteran requested that these findings be 
considered as alternative evidence in light of his inability 
to attend a VA examination.

In conclusion, the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the Board finds that the 
preponderance of the evidence is against the claim and an 
assignment of an increased disability rating for asbestosis 
is not warranted.  38 C.F.R. § 3.102.


ORDER

1.  Entitlement to service connection for a disability 
manifested by chest pain (to include as due to a heart 
condition) secondary to asbestosis is denied.

2.  Entitlement to a compensable evaluation for asbestosis is 
denied.





____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


